
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.31


SECURITY AGREEMENT
DATED AS OF            , 2002

between

IFR SYSTEMS, INC.

AND

AEROFLEX INCORPORATED
AS SECURED PARTY


--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

Section 1.   DEFINED TERMS   1 Section 2.   GRANT OF SECURITY   2 Section 3.  
AUTHORIZATION   4 Section 4.   GRANTOR REMAINS LIABLE   4 Section 5.  
REPRESENTATIONS AND WARRANTIES   4 Section 6.   PERFECTION AND MAINTENANCE OF
SECURITY INTERESTS AND LIENS   5 Section 7.   FINANCING STATEMENTS   6 Section
8.   FILING COSTS   6 Section 9.   SCHEDULE OF COLLATERAL   6 Section 10.  
EQUIPMENT AND INVENTORY   6 Section 11.   ACCOUNTS   7 Section 12.   LEASED REAL
PROPERTY   7 Section 13.   GENERAL COVENANTS   8 Section 14.   SECURED PARTY
APPOINTED ATTORNEY-IN-FACT   8 Section 15.   SECURED PARTY MAY PERFORM   9
Section 16.   SECURED PARTY'S DUTIES   9 Section 17.   REMEDIES   9 Section 18.
  EXERCISE OF REMEDIES   10 Section 19.   LICENSE   10 Section 20.   INJUNCTIVE
RELIEF   10 Section 21.   INTERPRETATION AND INCONSISTENCIES; MERGER.   10
Section 22.   EXPENSES   10 Section 23.   AMENDMENTS, ETC.   10 Section 24.  
NOTICES   10 Section 25.   CONTINUING SECURITY INTEREST; TERMINATION   10
Section 26.   SEVERABILITY; NO STRICT CONSTRUCTION   11 Section 27.   GOVERNING
LAW   11 Section 28.   CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
  11
EXHIBITS
EXHIBIT A
 
—    Form of Landlord Agreement (with Mortgagee Provisions) EXHIBIT B  
—    Form of Bailee Letter

i

--------------------------------------------------------------------------------




SECURITY AGREEMENT


        This SECURITY AGREEMENT ("AGREEMENT"), dated as of            , 2002 is
made by IFR SYSTEMS, INC., a Delaware corporation (together with its successors
and assigns, including a debtor-in-possession on behalf of IFR SYSTEMS, INC.,
"GRANTOR"), in favor of AEROFLEX INCORPORATED (the "SECURED PARTY").


PRELIMINARY STATEMENT


        Grantor has entered into a certain Note of even date herewith between
Grantor and the Secured Party (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the "NOTE"), providing for
the making of a loan the "LOAN") to or for the benefit of Grantor. It is a
condition precedent to the making of the Loan under the Note that Grantor shall
have granted the security interest contemplated by this Agreement.

        NOW, THEREFORE, in consideration of the premises set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

        Section 1. DEFINED TERMS. Unless otherwise defined herein, terms defined
in the Note are used herein as therein defined, and the following terms shall
have the following meanings (such meanings being equally applicable to both the
singular and the plural forms of the terms defined):

        "AGREEMENT" shall mean this Security Agreement, as the same may from
time to time be amended, restated, modified or supplemented, and shall refer to
this Agreement as the same may be in effect at the time such reference becomes
operative.

        "COLLATERAL" shall mean all property and rights in property now owned or
hereafter at any time acquired by Grantor in or upon which a Lien is granted in
favor of the Secured Party by Grantor or a Subsidiary of Grantor under this
Agreement, including, without limitation, the property described in SECTION 2.

        "UCC" shall mean the Uniform Commercial Code as the same may, from time
to time, be in effect in the State of New York; PROVIDED, HOWEVER, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the Secured Party's security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term "UCC" shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

1

--------------------------------------------------------------------------------

        Section 2. GRANT OF SECURITY. To secure the prompt and complete payment,
observance and performance of the Obligations, Grantor hereby assigns and
pledges to Secured Party, a security interest in all of Grantor's right, title
and interest in and to the following, whether now owned or existing or hereafter
arising or acquired and wheresoever located:

        ACCOUNTS: All "accounts" as such term is defined in Section 9-102 of the
UCC, whether now owned or hereafter acquired or arising; Grantor intends that
the term "accounts", as used herein, be construed in its broadest sense, and
such term shall include, without limitation, all present and future accounts,
accounts receivable and other rights of Grantor to payment of a monetary
obligation (except those evidenced by instruments or chattel paper), whether now
existing or hereafter arising and wherever arising, and whether or not they have
been earned by performance (collectively, "ACCOUNTS');

        INVENTORY: All "inventory" as defined in Section 9-102 of the UCC,
whether now owned or hereafter acquired or arising; Grantor intends that the
term "inventory", as used herein, be construed in its broadest sense, and such
term shall include, without limitation, all goods or fixtures now owned or
hereafter acquired by Grantor (wherever located, whether in the possession of
Grantor or of a bailee or other person for sale, storage, transit, processing,
use or otherwise and whether consisting of whole goods, spare parts, components,
supplies, materials, or consigned, returned or repossessed goods) which are held
for sale or lease, which are to be furnished (or have been furnished) under any
contract of service or which are raw materials, work in process or materials
used or consumed in Grantor's business (collectively, "INVENTORY");

        EQUIPMENT: All "equipment" as such term is defined in Section 9-102 of
the UCC, whether now owned or hereafter acquired or arising; Grantor intends
that the term "equipment", as used herein, be construed in its broadest sense,
and such term shall include, without limitation, all machinery, all
manufacturing, distribution, selling, data processing and office equipment, all
furniture, furnishings, appliances, fixtures and trade fixtures, tools, tooling,
molds, dies, vehicles, vessels, trucks, buses, motor vehicles and all other
goods of every type and description (other than Inventory), in each instance
whether now owned or hereafter acquired by Grantor and wherever located
(collectively, "EQUIPMENT");

        GENERAL INTANGIBLES: All "general intangibles" as defined in
Section 9-102 of the UCC, whether now owned or hereafter acquired or arising;
Grantor intends that the term "general intangibles", as used herein, be
construed in its broadest sense, and such term shall include, without
limitation, all rights, interests, choses in action, causes of actions, claims,
payment intangibles (as defined in Section 9-102 of the UCC) and all other
intangible property of Grantor of every kind and nature (other than Accounts),
in each instance whether now owned or hereafter acquired by Grantor and however
and whenever arising, including, without limitation, all corporate and other
business records; all loans, royalties, and other obligations receivable;
customer lists, credit files, correspondence, and advertising materials; firm
sale orders, other contracts and contract rights; all interests in partnerships
and joint ventures; all tax refunds and tax refund claims; all right, title and
interest under leases, subleases, licenses and concessions and other agreements
relating to real or personal property; all payments due or made to Grantor in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any property by any person or Governmental Authority; all credits
with and other claims against carriers and shippers; all rights to
indemnification; all patents, and patent applications (including all reissues,
divisions, continuations and extensions); all service marks and service mark
applications; all trade secrets and inventions; all copyrights and copyright
applications (including all computer software and related documentation); all
rights and interests in and to trademarks, trademark registrations and
applications therefor, trade names, corporate names, brand names, slogans, all
goodwill associated with the foregoing; all license agreements and franchise
agreements, all reversionary interests in pension and profit sharing plans and
reversionary, beneficial and residual interest in trusts; all proceeds of
insurance of which Grantor is beneficiary; and all

2

--------------------------------------------------------------------------------


guaranties, liens, security interests and other security held by or granted to
Grantor; and all other intangible property, whether or not similar to the
foregoing; PROVIDED, that in no event shall the Grantor be deemed to have
granted a security interest hereunder in excess of 65% of the capital stock of
any foreign incorporated Subsidiary of the Grantor;

        LAB PROCESSING AND ENGINEERING INFORMATION: All rights and interests in
and to processes, lab journals, and notebooks, data, trade secrets, know-how,
product formulae and information, manufacturing, engineering and other drawings
and manuals, technology, blueprints, research and development reports, agency
agreements, technical information, technical assistance, engineering data,
design and engineering specifications, and similar materials recording or
evidencing expertise used in or employed by Grantor (including any license for
the foregoing);

        CONTRACT RIGHTS: All rights and interests in and to any pending or
executory contracts, requests for quotations, invitations for bid, agreements,
leases and arrangements of which Grantor is a party to or in which Grantor has
an interest; including, without limitation, all right and interest to receive
monies due, or to become due, under that certain Stock Sale and Purchase
Agreement dated as of February 5, 1998 made by and among the Grantor, IFR
Systems Limited, and The General Electric Corporation p.l.c., as "Seller";

        CHATTEL PAPER, INSTRUMENTS AND DOCUMENTS: All "chattel paper" (as
defined in Section 9-102 of the UCC), leases, documents (as defined in
Section 9-102 of the UCC) and all other instruments (as defined in Section 9-102
of the UCC) (the "PLEDGED DEBT") and all payments thereunder and instruments and
other property from time to time delivered in respect thereof or in exchange
therefor, and all bills of sale, bills of lading, warehouse receipts and other
documents of title, in each instance whether now owned or hereafter acquired by
Grantor;

        INTEREST AND CURRENCY CONTRACTS: Any and all interest rate, commodity or
currency exchange agreements or derivative agreements, including without
limitation, cap, collar, floor, forward or similar agreements or other rate,
currency or price protection arrangements; and

        INVESTMENT RELATED PROPERTY: All "investment property" (as defined in
Section 9-102 of the UCC), whether now owned or hereafter acquired or arising
and all "deposit accounts" (as defined in Section 9-102 of the UCC); Grantor
intends that the term "investment property" and "deposit accounts" be construed
in its broadest sense, and such term shall include, without limitation, all
stocks, bonds, and debt and equity securities, whether or not certificated,
securities accounts, securities entitlements and all deposit accounts (general
or special) with any bank or other financial institution, including, without
limitation, any deposits or other sums at any time credited by or due to Grantor
from the Secured Party with the same rights therein as if the deposits or other
sums were credited by or due from the Secured Party; PROVIDED, that in no event
shall the Grantor be deemed to have granted a security interest hereunder in
excess of 65% of the capital stock of any foreign incorporated Subsidiary of the
Grantor;

        OTHER PROPERTY: All property or interests in property now owned or
hereafter acquired by Grantor which now may be owned or hereafter may come into
the possession, custody or control of Secured Party or any agent or affiliate of
the Secured Party in any way and for any purpose (whether for safekeeping,
deposit, custody, pledge, transmission, collection or otherwise); and all rights
and interests of Grantor, now existing or hereafter arising and however and
wherever arising, in respect of any and all (a) notes, drafts, letters of
credit, stocks, bonds, and debt and equity securities, whether or not
certificated, investment property (as defined in Section 9-102 of the UCC) and
warrants, options, puts and calls and other rights to acquire or otherwise
relating to the same; PROVIDED, that in no event shall the Grantor be deemed to
have granted a security interest hereunder in excess of 65% of the capital stock
of any foreign incorporated Subsidiary of the Grantor; (b) letters of credit
rights (as defined in Section 9-102 of the UCC) (c) money; (d) proceeds of
loans, including, without limitation, the Loan made under the Note;
(e) insurance proceeds and books and records relating to any of the

3

--------------------------------------------------------------------------------


property covered by this Agreement; and (f) all "proceeds" and "supporting
obligations" (each as defined in Section 9-102 of the UCC), together, in each
instance, with all accessions and additions thereto, substitutions therefor, and
replacements, proceeds and products thereof.

        Section 3. AUTHORIZATION. Grantor hereby authorizes Secured Party to
retain and each affiliate of Secured Party, to pay or deliver to Secured Party,
without any necessity on Secured Party's part to resort to other security or
sources of reimbursement for the Obligations, at any time following the
occurrence and during the continuance of any Event of Default, and without
further notice to Grantor (such notice being expressly waived), any of the
deposits referred to in SECTION 2 (whether general or special, time or demand,
provisional or final) or other sums or property held by such Person, for
application against any portion of the Obligations, irrespective of whether any
demand has been made or whether such portion of the Obligations is mature.
Secured Party will promptly notify Grantor of Secured Party's receipt of such
funds or other property for application against the Obligations, but failure to
do so will not affect the validity or enforceability thereof. Secured Party may
give notice of the above grant of security interest and assignment of the
aforesaid deposits and other sums, and Grantor hereby irrevocably appoints
Secured Party as its attorney to collect any and all such deposits or other
sums; PROVIDED, that the Secured Party agrees not to exercise such powers as
attorney-in-fact unless an Event of Default has occurred and is continuing.

        Section 4. GRANTOR REMAINS LIABLE. Anything herein to the contrary
notwithstanding, (a) Grantor shall remain solely liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by Secured Party of any of its
rights hereunder shall not release Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral, and (c) Secured
Party shall not have any responsibility, obligation or liability under the
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Secured Party be required or obligated, in any manner, to (i) perform
or fulfill any of the obligations or duties of Grantor thereunder, (ii) make any
payment, or make any inquiry as to the nature or sufficiency of any payment
received by Grantor or the sufficiency of any performance by any party under any
such contract or agreement or (iii) present or file any claim, or take any
action to collect or enforce any claim for payment assigned hereunder.

        Section 5. REPRESENTATIONS AND WARRANTIES. Grantor represents and
warrants, as of the date of this Agreement and as of each date hereafter (except
for changes permitted or contemplated by this Agreement) until termination of
this Agreement pursuant to SECTION 25:

        (a)  The correct corporate name of Grantor is set forth in the first
paragraph of this Agreement. Grantor has exclusive possession and control of its
Equipment and Inventory, except for such Inventory and Equipment which is
(i) temporarily in transit between such locations, or (ii) temporarily stored
with third parties or held by third parties for processing, storage,
engineering, evaluation, repairs or sale. The chief place of business and chief
executive office of Grantor are located at the address of Grantor set forth
below the Grantor's signature on the Note. The Grantor is a corporation
organized under Delaware corporate law. None of the Accounts are evidenced by a
promissory note or other instrument except for such notes and other instruments
delivered to Secured Party as Pledged Debt.

        (b)  Grantor is the legal and beneficial owner of the Collateral free
and clear of all Liens other than those Liens permitted under the Note.

        (c)  Grantor currently conducts business under the name IFR
Systems, Inc. and, in certain areas and for certain operations, the trade names
which have been described to the Secured Party. The Grantor uses no trade names
or fictitious names, except as set forth on Schedule 5(c) hereto.

        (d)  This Agreement creates in favor of Secured Party a legal, valid and
enforceable security interest in the Collateral. When financing statements have
been filed in the appropriate offices against

4

--------------------------------------------------------------------------------


Grantor, Secured Party will have a fully perfected lien on, and security
interest in, the Collateral in which a security interest may be perfected by
such filing, subject only to Permitted Existing Liens.

        (e)  No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority that has not already been taken or made
and which is in full force and effect is required (i) for the grant by Grantor
of the security interest in the Collateral granted hereby; (ii) for the
execution, delivery or performance of this Agreement by Grantor; or (iii) for
the exercise by Secured Party of any of its rights or remedies hereunder.

        (f)    The Pledged Debt issued by any affiliate of Grantor, and to the
best of Grantor's knowledge, all other Pledged Debt, has been duly authorized,
issued and delivered, and is the legal, valid, binding and enforceable
obligation of the respective issuer thereof.

        Section 6. PERFECTION AND MAINTENANCE OF SECURITY INTERESTS AND LIENS.
Grantor agrees that until all of the Obligations (other than contingent
indemnity Obligations) have been fully satisfied and the Note has been paid in
full, Secured Party's security interests in and Liens on and against the
Collateral and all proceeds and products thereof shall continue in full force
and effect. Grantor shall perform any and all steps reasonably requested by
Secured Party to perfect, maintain and protect Secured Party's security
interests in and Liens on and against the Collateral granted or purported to be
granted hereby or to enable Secured Party to exercise its rights and remedies
hereunder with respect to any Collateral, including, without limitation,
(a) executing, authorizing and filing financing or continuation statements, or
amendments thereof, in form and substance reasonably satisfactory to Secured
Party, (b) delivering to Secured Party all certificates, notes and other
instruments (including, without limitation, all letters of credit on which
Grantor is named as a beneficiary) representing or evidencing Collateral, which
certificates, notes and other instruments have been duly endorsed or are
accompanied by duly executed instruments of transfer or assignment, including,
but not limited to, note powers, all in form and substance satisfactory to
Secured Party, (c) at the reasonable direction of Secured Party, deliver to
Secured Party warehouse receipts covering that portion of the Collateral, if
any, located in warehouses and for which warehouse receipts are issued,
(d) after the occurrence and during the continuance of an Event of Default,
transferring Inventory and Equipment to warehouses designated by Secured Party
or taking such other steps as are deemed necessary by Secured Party to maintain
Secured Party's control of the Inventory and Equipment, (e) marking
conspicuously each document, contract, chattel paper and all records pertaining
to the Collateral with a legend, in form and substance satisfactory to Secured
Party, indicating that such document, contract, chattel paper, or Collateral is
subject to the security interest granted hereby, (f) using its best efforts to
obtain waivers of Liens and access agreements in substantially the form of
EXHIBIT A hereto (or such other form as may be agreed to by the Secured Party)
from landlords and mortgagees with respect to Grantor's leased premises as of
the Closing Date and to obtain waivers of Liens and access agreements in
substantially the form of EXHIBIT B (or such other form as may be agreed to by
Secured Party) from the appropriate person with respect to any of the Inventory
temporarily stored with third parties or held by third parties for storage,
processing, engineering, repair or sale as of the Closing Date, (g) obtaining
waivers of Liens and access agreements in substantially the form of EXHIBIT A
hereto (or such other form as may be agreed to by Secured Party) from landlords
and mortgagees with respect to all leases executed by the Grantor after the
Closing Date and obtaining waivers of Liens and access agreements in
substantially the form of EXHIBIT B hereto (or such other form as may be agreed
to by Secured Party) from the appropriate Person with respect to all
arrangements pursuant to which Inventory will be temporarily stored with third
parties or held by third parties for storage, processing, engineering, repair or
sale after the Closing Date, and (h) executing and delivering all further
instruments and documents, and taking all further action, as Secured Party may
reasonably request. Within ninety (90) days after the Closing Date, Grantor will
remove all Inventory from any public warehouse facilities with respect to which
Grantor shall not have obtained from the

5

--------------------------------------------------------------------------------


applicable bailee, either before or after the Closing Date, a waiver of Liens
and access agreement in substantially the form of EXHIBIT B hereto.

        Section 7. FINANCING STATEMENTS. To the extent permitted by applicable
law, Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements and amendments thereto, in any jurisdictions and with
any filing offices as the Secured Party may determine, in its sole discretion,
are necessary or advisable to perfect the security interest granted to the
Secured Party in connection herewith. Such financing statements may describe the
collateral in the same manner as described in any security agreement or pledge
agreement entered into by the parties in connection herewith or may contain an
indication or description of collateral that describes such property in any
other manner as the Secured Party may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the collateral granted to the Secured Party in connection herewith,
including, without limitation, describing such property as "all assets" or "all
personal property," whether now owned or existing or hereafter arising or
acquired and wheresoever located, and Secured Party agrees to notify Grantor
when such a filing has been made. Grantor agrees that a carbon, photographic,
photostatic, or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. If any Inventory or Equipment is in the
possession or control of any warehouseman or Grantor's agents or processors,
Grantor shall, upon Secured Party's request, notify such warehouseman, agent or
processor of Secured Party's security interest in such Inventory and Equipment
and, upon Secured Party's request, instruct them to hold all such Inventory or
Equipment for Secured Party's account and subject to Secured Party's
instructions.

        Section 8. FILING COSTS. Grantor shall pay the costs of, or incidental
to, all recordings or filings of all financing statements, including, without
limitation, any filing expenses incurred by Secured Party pursuant to SECTION 7.

        Section 9. SCHEDULE OF COLLATERAL. Grantor shall furnish to Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail.

        Section 10. EQUIPMENT AND INVENTORY. Grantor covenants and agrees with
Secured Party that from the date of this Agreement and until termination of this
Agreement pursuant to SECTION 25, Grantor shall:

        (a)  Keep the Equipment and Inventory (other than Equipment or Inventory
sold or disposed of as permitted by the Note) at the places specified on
Schedule 10(a), except for Equipment and Inventory (i) temporarily in transit
between such locations or (ii) temporarily stored with the third parties or held
by third parties for storage, processing, engineering, evaluation, repair or
sale and deliver written notice to Secured Party at least thirty (30) days prior
to establishing any other location at which or third party with which it
reasonably expects to maintain Inventory and/or Equipment in which location or
with which third party all action required by this Agreement shall have been
taken with respect to all such Equipment and Inventory;

        (b)  Maintain or cause to be maintained in good repair, working order
and condition, excepting ordinary wear and tear and damage due to casualty, all
of the Equipment, and make or cause to be made all appropriate repairs, renewals
and replacements thereof, as quickly as practicable after the occurrence of any
loss or damage thereto which are necessary or desirable to such end; and

        (c)  Comply with the terms of the Note with respect to such Equipment
and Inventory and to maintain insurance in such amounts as is customary in
Grantor's industry.

6

--------------------------------------------------------------------------------


        Section 11. ACCOUNTS. Grantor covenants and agrees with Secured Party
that from and after the date of this Agreement and until termination of this
Agreement pursuant to SECTION 25, Grantor shall:

        (a)  Keep its chief place of business and chief executive office and the
office where it keeps its records concerning the Accounts at its address set
forth below the Grantor's signature on the Note, and keep the offices where it
keeps all originals of all chattel paper which evidence Accounts at the
locations therefor specified in Schedule 11(a) or, upon thirty (30) days' prior
written notice to Secured Party, at such other locations within the United
States in a jurisdiction where all actions required by SECTION 6 shall have been
taken with respect to the Accounts. Grantor will hold and preserve such records
(in accordance with Grantor's usual document retention practices) and chattel
paper and will permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such records and chattel
paper; and

        (b)  In any suit, proceeding or action brought by Secured Party under
any Account comprising part of the Collateral, Grantor will save, indemnify and
keep the Secured Party harmless from and against all expenses, loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of the obligor thereunder, arising out of a breach by
Grantor of any obligation or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of the Secured Party from Grantor,
and all such obligations of Grantor shall be and shall remain enforceable
against and only against Grantor and shall not be enforceable against the
Secured Party.

        (c)  When Grantor or any of its Subsidiaries (or any affiliates,
shareholders, directors, officers, employees, agents or those Persons acting for
or in concert with Grantor or a Subsidiary of Grantor) shall receive or come
into the possession or control of any monies, checks, notes, drafts or any other
payment relating to, or proceeds of, Grantor's Accounts or other property
constituting Collateral hereunder (individually, a "PAYMENT ITEM", and,
collectively, "PAYMENT ITEMS"), then, except as otherwise permitted in a writing
signed by the Secured Party, Grantor shall, or shall cause such Subsidiary or
such other Person to, deposit the same in kind in precisely the form in which
such Payment Item was received (with all Payment Items endorsed if necessary for
collection) into an Account pledged by this Agreement. The Grantor further
agrees that it will not, during the term of this Agreement, without the written
consent of the Secured Party, transfer any funds from an Account pledged by this
Agreement to any deposit account that is not pledged by this Agreement. All of
the Grantor's Accounts are set forth on Schedule 11(c).

        Section 12. LEASED REAL PROPERTY. Grantor covenants and agrees with
Secured Party that from and after the date of this Agreement and until
termination of this Agreement pursuant to SECTION 25, that:

        (a)  Promptly following, but not later than ninety (90) days after, the
close of each fiscal year Grantor will furnish to Secured Party a report
certified to be true and correct by Grantor containing a list of each of the
Grantor's leased premises; the name or names of all owners; rentals being paid;
and whether Grantor has obtained waivers of Liens and access agreements from
landlords and mortgagees with respect to such premises in accordance with
SECTION 6; and

        (b)  Grantor agrees that, from and after the occurrence of an Event of
Default, Secured Party may, but need not, make any payment or perform any act
hereinbefore required of Grantor with respect to the Grantor's leased premises
in any form and manner deemed expedient. All money paid for any of the purposes
herein authorized and all other moneys advanced by Secured Party to protect the
lien hereof shall be additional Obligations secured hereby and shall become
immediately due and payable without notice and shall bear interest thereon at
the default interest rate as provided in the Note until paid to Secured Party in
full.

7

--------------------------------------------------------------------------------


        (c)  Grantor agrees that it will not amend any lease in a manner that
adversely affects the interests of the Secured Party without Secured Party's
prior written consent.

        Section 13. GENERAL COVENANTS. Grantor covenants and agrees with Secured
Party that from and after the date of this Agreement and until termination of
this Agreement pursuant to SECTION 25, Grantor shall:

        (a)  Keep and maintain at Grantor's own cost and expense satisfactory
and complete records of Grantor's Collateral in a manner consistent with
Grantor's current business practice, including, without limitation, a record of
all payments received and all credits granted with respect to such Collateral.
Grantor shall, for Secured Party's further security, deliver and turn over to
Secured Party or Secured Party's designated representatives at any time
following the occurrence and during the continuation of an Event of Default, any
such books and records (including, without limitation, any and all computer
tapes, programs and source and object codes relating to such Collateral in which
Grantor has an interest or any part or parts thereof);

        (b)  Grantor shall not change its name, identity, corporate structure,
sole place of business, chief executive office or jurisdiction of organization,
other than the merger with Testco Acquisition Corp. pursuant to a merger
agreement of even date, unless it shall have notified the Secured Party in
writing at least thirty (30) days prior to any such change, identifying such new
proposed name, identity, corporate structure, sole place of business, chief
executive office or jurisdiction of organization and providing such other
information in connection therewith as the Secured Party may reasonably request;
and

        (c)  Grantor will not create, permit or suffer to exist, and will defend
the Collateral against, and take such other action as is necessary to remove,
any Lien on such Collateral other than Liens listed on Schedule 5(b), and will
defend the right, title and interest of Secured Party in and to Grantor's rights
to such Collateral, including, without limitation, the proceeds and products
thereof, against the claims and demands of all Persons whatsoever.

        Section 14. SECURED PARTY APPOINTED ATTORNEY-IN-FACT. Grantor hereby
irrevocably appoints and constitutes Secured Party as Grantor's
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor or otherwise, from time to time in Secured Party's
discretion, to take any action and to execute any instrument which Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, (a) following the occurrence and during the
continuance of an Event of Default, to:

          (i)  obtain and adjust insurance required to be paid to the Secured
Party pursuant to the Note;

        (ii)  ask, demand, collect, sue for, recover, compromise, receive and
give aquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

        (iii)  receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with CLAUSE (i) or (ii) above; and

        (iv)  file any claims or take any action or institute any proceedings
which Secured Party may deem necessary or desirable for the collection of any of
the Collateral, or otherwise to enforce the rights of Secured Party with respect
to any of the Collateral; and (b) at any time, to:

        (v)  obtain access to records maintained for Grantor by computer
services companies and other service companies or bureaus;

        (vi)  send requests under Grantor's, the Secured Party's or a fictitious
name to Grantor's customers or account debtors for verification of Accounts
provided that the Secured Party gives the Grantor notice prior to initiating any
such verifications; and

8

--------------------------------------------------------------------------------




      (vii)  do all other things reasonably necessary to carry out this
Agreement.

        Section 15. SECURED PARTY MAY PERFORM. If Grantor fails to perform any
agreement contained herein or in the Note, Secured Party may, upon three days'
prior notice to the Grantor, perform, or cause performance of, such agreement,
and the expenses of Secured Party incurred in connection therewith shall be
payable by Grantor under SECTION 22.

        Section 16. SECURED PARTY'S DUTIES. The powers conferred on Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Secured Party shall not have any duty as to
any Collateral. Secured Party shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property, it being understood that Secured Party shall be under
no obligation to take any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral, but may do so at its
option, and all reasonable expenses incurred in connection therewith shall be
for the sole account of Grantor and shall be added to the Obligations.

        Section 17. REMEDIES. If any Event of Default shall have occurred and be
continuing:

    (a)(i)  Secured Party shall have, in addition to other rights and remedies
provided for herein or otherwise available to it, all the rights and remedies of
a secured party upon default under the UCC (whether or not the UCC applies to
the affected Collateral) and further, Secured Party may, without notice, demand
or legal process of any kind (except as may be required by law), all of which
Grantor waives, at any time or times, (x) enter Grantor's owned or leased
premises and take physical possession of the Collateral and maintain such
possession on Grantor's owned or leased premises, at no cost to Secured Party,
or remove the Collateral, or any part thereof, to such other place(s) as Secured
Party may desire, (y) require Grantor to, and Grantor hereby agrees that it will
at its expense and upon request of Secured Party forthwith, assemble all or any
part of the Collateral as directed by Secured Party and make it available to
Secured Party at a place to be designated by Secured Party which is reasonably
convenient to Secured Party and (z) without notice except as specified below,
sell, lease, assign, grant an option or options to purchase or otherwise dispose
of the Collateral or any part thereof at public or private sale, at any
exchange, broker's board or at any of the offices of Secured Party or elsewhere,
for cash, on credit or for future delivery, and upon such other terms as Secured
Party may deem commercially reasonable. Grantor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days' notice to
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and that
Secured Party may purchase all or any portion of the Collateral at such sale.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned;

        (ii)  Secured Party shall apply all cash proceeds received by Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral (after payment of any amounts payable to Secured
Party pursuant to SECTION 22), against all or any part of the Obligations in
such order as may be required by the Note or, to the extent not specified
therein, as is determined by the Secured Party. Any surplus of such cash or cash
proceeds held by Secured Party and remaining after payment in full of all the
Obligations shall be paid over to Grantor or to whomsoever may be lawfully
entitled to receive such surplus;

        (b)  Grantor waives all claims, damages and demands against Secured
Party arising out of the repossession, retention or sale of any of the
Collateral or any part or parts thereof, except any such

9

--------------------------------------------------------------------------------

claims, damages and awards arising out of the gross negligence or willful
misconduct of Secured Party, as determined in a final non-appealed judgment of a
court of competent jurisdiction; and

        (c)  The rights and remedies provided under this Agreement are
cumulative and may be exercised singly or concurrently and are not exclusive of
any rights and remedies provided by law or equity.

        Section 18. EXERCISE OF REMEDIES. In connection with the exercise of its
remedies pursuant to SECTION 17, Secured Party may, (a) exchange, enforce, waive
or release any portion of the Collateral and any other security for the
Obligations; (b) apply such Collateral or security and direct the order or
manner of sale thereof as Secured Party may, from time to time, determine; and
(c) settle, compromise, collect or otherwise liquidate any such Collateral or
security in any manner following the occurrence of an Event of Default, without
affecting or impairing Secured Party's right to take any other further action
with respect to any Collateral or security or any part thereof.

        Section 19. LICENSE. Secured Party is hereby granted a license or other
right to use, following the occurrence and during the continuance of an Event of
Default, without charge, (a) Grantor's labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
provided that Secured Party uses quality standards at least substantially
equivalent to those of Grantor for the manufacture, advertising, sale and
distribution of Grantor's products and services and (b) Grantor's rights under
all licenses and all franchise agreements shall inure to Secured Party's
benefit.

        Section 20. INJUNCTIVE RELIEF. Grantor recognizes that in the event
Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Secured Party; therefore, Grantor agrees that the Secured Party,
if Secured Party so determines and requests, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

        Section 21. INTERPRETATION AND INCONSISTENCIES; MERGER.

        (a)  The rights and duties created by this Agreement shall, in all
cases, be interpreted consistently with, and shall be in addition to (and not in
lieu of), the rights and duties created by the Note. In the event that any
provision of this Agreement shall be inconsistent with any provision of the
Note, such provision of the Note shall govern.

        (b)  Except as provided in subsection (a) above, this Agreement
represents the final agreement of the Grantor and the Secured Party with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or subsequent oral agreements, between the
Grantor and the Secured Party.

        Section 22. EXPENSES. Grantor will upon demand pay to Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
disbursements of its counsel and of any experts and agents.

        Section 23. AMENDMENTS, ETC. No amendment or waiver of any provision of
this Agreement nor consent to any departure by Grantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Secured
Party and Grantor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

        Section 24. NOTICES. All notices and other communications provided for
hereunder shall be delivered in the manner set forth in of the Note.

        Section 25. CONTINUING SECURITY INTEREST; TERMINATION.

        (a)  Except as provided in SECTION 25(b), this Agreement shall create a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the later of the payment or

10

--------------------------------------------------------------------------------


satisfaction in full of the Obligations (other than contingent indemnity
obligations) and the payment in full of the Note, (ii) be binding upon Grantor,
its successors and assigns and (iii) except to the extent that the rights of any
transferor or assignor are limited by the terms of the Note, inure, together
with the rights and remedies of Secured Party hereunder, to the benefit of
Secured Party. Nothing set forth herein or in the Note is intended or shall be
construed to give any other Person any right, remedy or claim under, to or in
respect of this Agreement or the Note or any Collateral. Grantor's successors
and assigns shall include, without limitation, a receiver, trustee or
debtor-in-possession thereof or therefor.

        (b)  Upon the payment in full in cash of the Obligations (other than
contingent indemnity obligations) and the payment in full of the Note, this
Agreement and the security interest granted hereby shall terminate and all
rights to the Collateral shall revert to Grantor. Upon any such termination of
security interest, Grantor shall be entitled to the return, upon its request and
at its expense, of such of the Collateral held by Secured Party as shall not
have been sold or otherwise applied pursuant to the terms hereof and Secured
Party will, at Grantor's expense, execute and deliver to Grantor such other
documents as Grantor shall reasonably request to evidence such termination. In
connection with any sales of assets permitted under the Note, the Secured Party
will release and terminate the liens and security interests granted under this
Agreement with respect to such assets.

        Section 26. SEVERABILITY; NO STRICT CONSTRUCTION. (a) It is the parties'
intention that this Agreement be interpreted in such a way that it is valid and
effective under applicable law. However, if one or more of the provisions of
this Agreement shall for any reason be found to be invalid or unenforceable, the
remaining provisions of this Agreement shall be unimpaired.

        (b)  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

        Section 27. GOVERNING LAW. THE SECURED PARTY ACCEPTS THIS AGREEMENT, ON
BEHALF OF ITSELF, AT NEW YORK, NEW YORK BY ACKNOWLEDGING AND AGREEING TO IT
THERE. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. WITHOUT LIMITING THE
FOREGOING, ANY DISPUTE BETWEEN THE GRANTOR AND THE SECURED PARTY, ANY LENDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OR CHOICE OF LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY
OTHER JURISDICTION OTHER THAN THE STATE OF NEW YORK APPLICABLE THERETO.

        Section 28. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

        (a)  EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH
OF THE PARTIES HERETO AGREES THAT ALL DISPUTES BETWEEN THEM ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY BY STATE OR FEDERAL
COURTS LOCATED IN NEW YORK, NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK, NEW YORK. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT
PURSUANT TO

11

--------------------------------------------------------------------------------


THIS SUBSECTION ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.

        (b)  OTHER JURISDICTIONS. GRANTOR AGREES THAT THE SECURED PARTY SHALL
HAVE THE RIGHT TO PROCEED AGAINST GRANTOR OR ITS PROPERTY IN A COURT IN ANY
LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER THE
GRANTOR OR (2) REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
SUCH PERSON. GRANTOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS
IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER
IN FAVOR OF SUCH PERSON. GRANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED
IN THIS SUBSECTION.

        (c)  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        (d)  WAIVER OF BOND. GRANTOR WAIVES THE POSTING OF ANY BOND OTHERWISE
REQUIRED OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL PROCESS OR
PROCEEDING TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
SUCH PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT.

        (e)  ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER
PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF THIS SECTION 28, WITH ITS COUNSEL.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

    IFR SYSTEMS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    
 
 
AEROFLEX INCORPORATED,
as SECURED PARTY
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:
Title:    

13

--------------------------------------------------------------------------------


SCHEDULE 5(c)
TRADE NAMES


14

--------------------------------------------------------------------------------


SCHEDULE 10(a)
LOCATIONS OF EQUIPMENT AND INVENTORY


15

--------------------------------------------------------------------------------


SCHEDULE 11(a)
LOCATIONS OF OFFICES, BOOKS AND RECORDS


16

--------------------------------------------------------------------------------


SCHEDULE 11(c) ACCOUNTS


--------------------------------------------------------------------------------

BANK ACCOUNT NUMBER LOCATION

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



QuickLinks


SECURITY AGREEMENT DATED AS OF , 2002 between IFR SYSTEMS, INC. AND AEROFLEX
INCORPORATED AS SECURED PARTY
TABLE OF CONTENTS
SECURITY AGREEMENT
PRELIMINARY STATEMENT
SCHEDULE 5(c) TRADE NAMES
SCHEDULE 10(a) LOCATIONS OF EQUIPMENT AND INVENTORY
SCHEDULE 11(a) LOCATIONS OF OFFICES, BOOKS AND RECORDS
SCHEDULE 11(c) ACCOUNTS
